Title: From Benjamin Franklin to James Lovell, 2 December 1780
From: Franklin, Benjamin
To: Lovell, James


Sir
Passy Decr 2. 1780.
I duly received your several Favours of Augt 15 & Sept. 7. with the Resolves of Congress for drawing on me Bills extraordinary to the Amount of near 300 thousand Dollars. To keep up the Credit of Congress, I had already engag’d for those drawn on Mr Lawrens. You cannot conceive how much these Things perplex and distress me. For the Practice of this Government being Yearly to apportion the Revenue to the Several expected Services, any After-demands made, which the Treasury is not furnish’d to Supply, meet with great Difficulty and are very disagreable to the Ministers. To enable me to look these Drafts in the Face, I have agreed to a Proposal contained in the enclosed Letter to the President, of Furnishing Provisions to the Kings Forces in America, which Proposal I hope will be approved and executed; and that the Congress will strictly comply with the Assurance you have given me, not to draw on me any more, without first knowing that they have Funds in my Hands.
I write to you more fully by Capt. Jones. He sailed some time since in the Ariel, but met with a severe Storm that entirely dismasted him, and obliged him to put back for France. He has been long refitting, but will sail again soon. Every Thing goes well here.
With great Esteem I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. James Lovell Esqr.
 
Endorsed: Decr. 2d. 1780 Doct: Franklin to J L recd march 13
